                    1:20-cv-01334-SLD # 7       Page 1 of 3
                                                                                       E-FILED
                                                        Tuesday, 20 October, 2020 11:52:42 AM
                                                                  Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

Richard Holman,                             )
                                            )
                        Plaintiff,          )
                                            )
v.                                          )          20-1334
                                            )
J.B. Pritzker, et al.                       )
                                            )
                        Defendants.         )
                                            )
                                            )

                          Merit Review Order

      The plaintiff, proceeding pro se, and currently incarcerated at
Pontiac Correctional Center, was granted leave to proceed in forma
pauperis. The case is now before the court for a merit review of
plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s complaint, and through such process to
identify and dismiss any legally insufficient claim, or the entire
action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).
                    1:20-cv-01334-SLD # 7   Page 2 of 3




     Plaintiff alleges two claims: (1) that the Supreme Court’s
holding in Miller v. Alabama, 567 U.S. 460 (2012), entitles him to a
hearing regarding the validity of the natural life prison sentence
imposed in his underlying criminal case; and (2) that underlying
medical conditions make him more susceptible to complications if
he were to contract Covid-19.

      Plaintiff cannot challenge the validity of his underlying
criminal sentence in an action for money damages under § 1983;
his exclusive relief lies in a habeas corpus proceeding. Preiser v.
Rodriguez, 411 U.S. 475, 489 (1973). The Southern District of
Illinois previously rejected Plaintiff’s habeas corpus petition
asserting the same grounds as successive pursuant to 28 U.S.C. §
2244(b)(2). Holman v. Kennedy, No. 18-1195 (S.D. Ill. 2018). As
stated in the order dismissing that case, Plaintiff must seek leave in
the Seventh Circuit Court of Appeals to present the issues he raises
here in a habeas corpus proceeding. Id., ECF No. 16. Plaintiff’s
claim that he is entitled to a hearing related to his criminal
sentence is therefore dismissed without prejudice.

      Plaintiff alleges in his complaint that his medical history and
the circumstances surrounding the Covid-19 pandemic “make his
request for a hearing for an opportunity to be released more urgent”
without further explanation. (Doc. 1 at 8). He presents additional
allegations on this point in his Motion for Preliminary Injunction
(Doc. 5), but it appears only as further support for his request for a
hearing or immediate release from custody. The Court cannot
determine whether Plaintiff intended to assert an Eighth
Amendment conditions-of-confinement claim in his complaint, and
the allegations in his complaint do not yet support one. The Court
will grant Plaintiff leave to file an amended complaint solely on any
Eighth Amendment claims he desires to assert.

     Plaintiff’s Motion for Preliminary Injunction (Doc. 5) is denied.
Fed. R. Civ. P. 65 prohibits the Court from issuing injunctive relief
absent service of the defendants or a showing as to why service
should not be required. Plaintiff’s request for a Miller hearing is not
cognizable under Section 1983, and Plaintiff has not yet stated an
                   1:20-cv-01334-SLD # 7   Page 3 of 3




Eighth Amendment claim or shown a likelihood of success on the
merits. Foodcomm Int’l v Barry, 328 F.3d 300, 303 (7th Cir. 2003).

It is therefore ordered:

     1.   Plaintiff's complaint is dismissed for failure to state a
          claim pursuant to Fed. R. Civ. P. 12(b)(6) and 28 U.S.C. §
          1915A. Plaintiff shall have 30 days from the entry of this
          order to file an amended complaint to provide any
          additional information regarding an Eighth Amendment
          conditions-of-confinement claim he desires to provide.
          Failure to file an amended complaint will result in the
          dismissal of this case, without prejudice, for failure to
          state a claim. Plaintiff's amended complaint will replace
          Plaintiff's original complaint in its entirety. Accordingly,
          the amended complaint must contain all allegations
          against all Defendants. Piecemeal amendments are not
          accepted.

     2.   Plaintiff’s motion for counsel [6] is denied, with leave to
          renew upon demonstrating that he made attempts to hire
          his own counsel. Pruitt v. Mote, 503 F.3d 647, 654-55
          (7th Cir. 2007). This typically requires writing to several
          lawyers and attaching the responses. If Plaintiff renews
          his motion, he should set forth how far he has gone in
          school, any jobs he has held inside and outside of prison,
          any classes he has taken in prison, and any prior
          litigation experience he has.

     3.   Plaintiff’s Motion for Preliminary Injunction [5] is denied.


              Entered this 20th day of October, 2020.


                       s/ Harold A. Baker
           ___________________________________________
                       HAROLD A. BAKER
               UNITED STATES DISTRICT JUDGE
